Citation Nr: 0710265	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-04 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of a right inguinal hernia.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision rendered by the 
Winston-Salem Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
residuals of right inguinal hernia surgery, and assigned a 
noncompensable disability evaluation.

In March 2007 correspondence, the veteran's representative 
indicated that the veteran wished to seek entitlement to 
service connection for bilateral direct inguinal hernias, as 
secondary to the service-connected residuals of right hernia 
surgery.  This matter does not appear to have been developed 
by the RO, and is not properly before the Board; it is 
referred to the RO for actions deemed appropriate.


FINDING OF FACT

Residuals of right inguinal hernia primarily manifests with 
tenderness and pain in the inguinal area, but without a 
recurrent right inguinal hernia.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
residuals of a right inguinal hernia have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In October 2002, VA received the veteran's claim of 
entitlement to service connection for residuals of a right 
inguinal hernia.  In November 2002 and prior to the initial 
unfavorable decision, the veteran was informed of the 
requirements of VCAA and VA's duty to assist him with the 
claim.  The veteran received additional correspondence in 
April 2005, which explained the evidence needed to establish 
a higher disability rating.  

These notices discussed the information and evidence 
necessary to substantiate the claims.  The veteran was 
advised of VA's responsibility to obtain certain information 
and evidence on his behalf, and his responsibility to obtain 
and submit certain information and evidence on his own 
behalf, including additional medical records and other 
information to support the claim.  All pertinent development 
has been undertaken and all available evidence has been 
obtained in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
The Board is satisfied that VA has assisted the veteran in 
the development of his claim in accordance with applicable 
laws and regulations and thus will address the merits of this 
claim.  Any deficiency in compliance with the VCAA has not 
prejudiced the veteran and is, thus, harmless error.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).
Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The veteran is presumed to be 
seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, (1993).  

7338
Hernia, inguinal:
Rating

Large, postoperative, recurrent, not well 
supported under ordinary conditions and not 
readily reducible, when considered inoperable
60

Small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or 
not readily reducible
30

Postoperative recurrent, readily reducible and 
well supported by truss or belt
10

Not operated, but remediable
0

Small, reducible, or without true hernia 
protrusion
0
Note: Add 10 percent for bilateral involvement, provided the 
second hernia is compensable. This means that the more 
severely disabling hernia is to be evaluated, and 10 percent, 
only, added for the second hernia, if the latter is of 
compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338 
(2006). 
The veteran contends he is entitled to an initial compensable 
disability rating for his right inguinal hernia.  The Board 
has considered his contention, but finds however, that the 
preponderance of the evidence is against the claim.  

The veteran's right inguinal hernia has been evaluated as 
noncompensably (zero percent) disabling under Diagnostic Code 
7338.  This Diagnostic Code provides assigns a noncompensable 
rating for a small inguinal hernia, which is reducible, or 
without true hernia protrusion, or for an inguinal hernia not 
operated on, but remediable.  

In order to warrant the next highest disability rating, which 
is 10 percent, there must be evidence of a postoperative 
recurrent inguinal hernia, which is readily reducible and 
well supported by truss or belt.  A 30 percent rating is 
assigned for a small, postoperative recurrent, or unoperated 
irremediable inguinal hernia, which is not well supported by 
truss, or not readily reducible.  

Service medical records reveal that in 1969 the veteran 
underwent hernioplasty for a right indirect inguinal during 
military service.  Post-service private medical records from 
the Betsy Johnson Memorial Hospital reflect herniorrhaphy for 
a large left inguinal hernia in April 1972.  These records 
indicate at such time the right inguinal hernia was "well-
healed."  

Currently, the veteran reports in written correspondence to 
VA that his right inguinal hernia hurts every day; and 
prevents him from walking or sitting for extended periods of 
time without experiencing pain.

The veteran underwent a VA examination in May 2003, whereupon 
his claims file was reviewed.  The veteran reported 
progressively worsening pain in his lower abdomen and site of 
the hernia.  The veteran further reported that his hernia 
interferes with his job, in that he cannot do heavy lifting 
or work that requires prolonged sitting or standing.  The 
examiner noted that the veteran's work-related duties were 
physical, but did not involve heavy work.  The physical 
examination revealed two inguinal scars.  The inguinal canal 
was clear and there was no hernia which could be felt.  Both 
sites of the previous hernia had healed nicely and there was 
no bulge or weakness in that area.  The veteran did have mild 
discomfort, but nothing out of the ordinary.  His testes were 
normal, without atrophy.  The diagnosis was right inguinal 
herniorrhaphy with residuals.  It was also noted that the 
hernia had not recurred.  

The veteran submitted a January 2004 statement from his 
private physican, who indicated the veteran had a several-
month history of bilateral groin pain, right more than left.  
The veteran reported that heavy lifting and getting in and 
out of his truck has been extremely uncomfortable.  On 
physical examination, the physical noted the veteran had a 
significant bulge at the right internal inguinal ring which 
was suggestive of a small direct hernia.  He also had a bulge 
in the left inguinal canal lateral to his inguinal ring with 
Valsalve maneuver.  The physician opined that it was more 
than likely that the veteran had bilateral direct inguinal 
hernias.  He further noted that he told the veteran that the 
best diagnostic test (to confirm this) would be diagnostic 
laparoscopy under general anesthesia would be best for 
diagnostic purposes to determine if these fascial defects 
truly existed.  

Based upon these findings, the veteran underwent another VA 
examination in May 2004.  His claims folder, and the January 
2004 private medical opinion, was reviewed at the time of the 
examination.  The VA examiner noted the veteran had 
experienced bilateral pain in the inguinal areas over the 
last several years, which became worse with lifting or 
straining.  The veteran reported he was currently working as 
a sanitation worker, collecting trash.  This did not involve 
heavy lifting although he noted the containers were difficult 
to push and he had trouble entering and exiting the truck, as 
it required climbing.  The veteran also reported that the 
hernia interfered with his sexual function, and it was 
painful to have intercourse with pain in the inguinal area.  

Prior to the physical examination, the examiner noted the 
January 2004 findings in which the private physician 
diagnosed bilateral recurrent hernias on the basis of a bulge 
felt in the right-side inguinal canal (and in the left-side 
lateral canal).  Upon examination of the inguinal areas, the 
veteran was tender and sensitive to light touch and palpation 
of the area.  The physican thus examined the inguinal area 
through the scrotum, which the veteran was able to tolerate 
well.  An inguinal hernia was not felt.  The examiner 
explained that the two bulges over the inguinal areas (left 
and right) were noted to be redundant skin and fat, which 
although tender to touch, did not represent inguinal hernias.  
The diagnosis was status-post right inguinal herniorrhaphy in 
1969 with residuals, with no definite bulge felt in either 
inguinal area.

Based on the cumulative evidence, the Board finds that an 
initial compensable disability rating for a right inguinal 
hernia is not warranted.  While the veteran and his 
representative contend that the veteran's right inguinal 
hernia is recurrent and warrants a higher disability 
evaluation than initially rated, the cumulative medical 
evidence of record does not support a rating greater than the 
initial noncompensable evaluation.  

Initially, the Board notes that only the residuals of a right 
inguinal hernia are service-connected.  Moreover, the Board 
finds there is no competent evidence of a postoperative 
recurrent right inguinal hernia.  The Board has considered 
the January 2004 private physician's findings, but note that 
the physician did not confirm the presence of a recurrent 
right hernia, but rather the possibility of one.  He 
suggested that the veteran undergo a surgical procedure to 
confirm the presence of a hernia.  As this medical opinion 
was not conclusive, but rather at best speculative, the Board 
finds it is not sufficiently probative to establish that the 
veteran's symptomatology was evidence of a recurrent 
postoperative right inguinal hernia- direct or indirect.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

On the other hand, following a re-examination of the veteran 
in May 2004, a VA examiner has conclusively determined that a 
recurrent right inguinal hernia is not presently manifested.  
Rather, it was determined that the bulge felt upon 
examination represented redundant skin and fat as opposed to 
a hernia.

In order to warrant a minimal compensable rating of 10 
percent, there must be (at a minimum) evidence of a 
postoperative recurrent inguinal hernia.  Here, there is no 
evidence of a recurrent right inguinal hernia status post the 
1969 herniorrhaphy.  In addition, there is no evidence 
suggesting that the veteran requires a truss or belt for 
hernia support.  Without these symptoms, the next highest 
disability evaluation of 10 percent is not warranted.  See 38 
C.F.R. § 4.114 (Diagnostic Code 7338).  Higher ratings of 30 
and 60 percent are also not warranted, as there is no 
competent and probative evidence of a service-connected 
recurrent right inguinal hernia.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

The Board finds the reported VA evaluation adequately 
demonstrates the veteran's disability and higher schedular 
rating are not warranted. The Board also finds there is no 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating. Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted. 
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial compensable disability rating for residuals of a 
right inguinal hernia is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


